Citation Nr: 1232213	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus with onychomycosis of toenails and tinea pedis.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1967 to November 1969. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The appeal underwent review by a Decision Review Officer during an informal conference held at the RO in February 2009 and the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2012.

During his July 2012 hearing, the Veteran raised a claim for service connection for a dental disability secondary to his service-connected Type II diabetes mellitus.  This claim is REFERRED to the RO for appropriate action.  

The Veteran also discussed a claim for service connection for a psychiatric disability, to include depression and post-traumatic stress disorder (PTSD), including as secondary to his service-connected Type II diabetes mellitus.  According to a review of the Virtual VA paperless claims processing system, however, the RO granted this claim by rating decision dated August 2012.  

The Veteran has also submitted evidence directly to the Board.  This evidence includes a November 2011 letter from V.R., M.D., which raises claims for increased evaluations for peripheral neuropathy in the lower extremities.  38 C.F.R. § 3.157(b)(2) (2011) (noting that evidence received from a private physician will be accepted as a claim for increased benefits when the evidence is within the competence of the physician and shows the reasonable probability of entitlement to benefits).  These claims are REFERRED to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's Type II diabetes mellitus requires insulin and a restricted diet, but not regulation of activities.  

2.  The Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus with onychomycosis of toenails and tinea pedis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-4.10, 4.71a, Diagnostic Code 5913 (2011).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (requiring generic notice in claims for an increased evaluation, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice by letters dated in October 2006, October 2007, August 2008, August 2010, February 2011, March 2011 and April 2012.  In these letters, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation, including the TDIU component of that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s).  The RO also noted that it was the Veteran's ultimate responsibility to ensure VA's receipt of all pertinent evidence.  

During the Veteran's July 2012 hearing, the undersigned also discussed in detail the evidence needed to substantiate these claims, pointed out the various disabilities for which the Veteran is service connected secondary to his Type II diabetes mellitus, and indicated the manner in which he planned to proceed and the Veteran should proceed in support of these claims. As will be noted below, during the hearing, the undersigned noted that the Veteran's primary disorder was diabetes mellitus, and the RO had rated this disorder in accordance with appropriate regulation. Further review of the record indicates that the RO has assigned separate ratings under separate regulations pertaining to the Veteran's diabetes-related disorders and the Veteran's claims for increased ratings of peripheral neuropathy are presently referred to the RO for appropriate action. 

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including post-service VA and private treatment records and information from the Social Security Administration (SSA).  The RO also afforded the Veteran VA examinations in support of his claim, during which examiners discussed the severity of his diabetes mellitus.  

II.  Analysis

The Veteran seeks an evaluation in excess of 20 percent for his diabetes mellitus.  In substance, he argues that this disability has worsened to the extent that it now requires both a restricted diet and regulation of activities. Allegedly, despite the increase in insulin, his diabetes has not improved, causing anxiety and various other complications.  As noted, the Veteran's diabetes related disorders (i.e., depression, peripheral neuropathy) are evaluated separately under appropriate regulations.

The Veteran contends that his activities are restricted because, secondary to his diabetes-related peripheral neuropathy, he has difficulty walking any distance, lacks endurance and uses a motorized scooter for activity lasting in excess of 15 minutes.  The Veteran further contends that there is a letter of record from J. Jackson, M.D., confirming that his activities are restricted.

The Board has carefully considered the Veteran's assertions in light of the evidence, but finds that the preponderance of the evidence is against the claim. Specifically, the evidence does not show that the Veteran's disorder is characterized by "regulation of activities" as that term is defined by law. The appeal will therefore be denied. 

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.


A.  Schedular

The RO has evaluated the Veteran's Type II diabetes mellitus as 20 percent disabling pursuant to DC 7913.  This DC provides that a 20 percent evaluation is assignable when the diabetes requires the use of insulin or oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assignable when the diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assignable when the diabetes requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assignable when the diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).

However, "regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  

In this case, the RO has assigned the Veteran separate evaluations for various compensable complications of his diabetes, including depressive disorder, not otherwise specified and pain disorder, evaluated as 50 percent disabling, coronary artery disease with hypertensive heart disease, evaluated as 30 percent disabling, peripheral neuropathy of the right and left upper extremities, both evaluated as 20 percent disabling (with application of the bilateral factor), hypertension, evaluated as 10 percent disabling, and peripheral neuropathy of the right and left lower extremities, both evaluated as 10 percent disabling (with application of the bilateral factor).  As separate evaluations are in effect for these complications, the Board will not consider them in determining the severity of the Veteran's diabetes under DC 7913.  See 38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestations under various diagnoses is to be avoided).  

Considering the Veteran's assertions in conjunction with all other evidence of record, it is clear that the Veteran's diabetes picture does not more nearly approximate the schedular criteria for an evaluation in excess of 20 percent.  However, it is also clear that the diabetes picture satisfies the criteria for a TDIU, a component of the Veteran's claim for an increased evaluation.  

A physician first diagnosed the Veteran with Type II diabetes in 1993, but this disability did not require the use of insulin until approximately 2004.  Since then, including during VA and private outpatient treatment visits, SSA evaluations and VA examinations, physicians have noted that the Veteran is using increased doses of insulin ("severe insulin resistance") and a pump and discussed the need for the Veteran to use a continuous glucose sensor and to restrict his diet.  They have not, however, advised the Veteran to regulate his activities due to the diabetes.  Rather, they have noted that, to the extent the Veteran is limited with regard to his activity, such limitation is involuntary or not advised, due primarily to disabilities other than his diabetes, or to the separately rated complications.  

During a VA diabetes mellitus examination conducted in December 2005, an examiner indicated that the Veteran did not exercise due to joint pains.  In 2006, SSA found the Veteran disabled due to cervical degenerative disc disease with radiculopathy and lumbar degenerative disc disease with facet syndrome.  

In September 2006, Vivian Rodriguez, M.D., indicated that the Veteran was aware of a need for enhancing his diet, medications and exercise compliance.  She did not mention a need for him to limit exercise.  During a VA diabetes mellitus examination conducted in November 2006, an examiner indicated that the Veteran had no physical restrictions because of his diabetes and had mobility problems due to osteoarthritis.    

In a letter dated September 2008, Dr. Rodriquez indicated that the Veteran was affected by diabetic neuropathy, which limited his movement and caused problems with coordination and an unsteady gait, but was responsible with his diet, exercise and use of medication to help control his diabetes.  

In letters dated February 2009 and October 2011, Jeffrey A. Jackson, M.D., noted that the Veteran had diabetes-related peripheral neuropathy and degenerative arthritis of the lumbar spine and was status post left total hip replacement.  He indicated that these problems caused significant gait difficulty, balance problems and multifocal pain, which in turn caused a risk of falls and necessitated regulation of activities by use of a cane.  He characterized the neuropathy as substantially disabling.    

During a VA examination conducted in August 2010, a VA examiner noted that the Veteran's diabetes-related cardiac condition and neuropathy, both evaluated separately, limited the Veteran's ability to bear weight, walk long distances, do exercise and stand for a prolonged period of time.  

During a VA diabetes mellitus examination conducted in April 2011, a VA examiner concluded that the Veteran was not restricted in his ability to perform strenuous activities secondary to the diabetes.  

In November 2011, Dr. Rodriguez indicated that the Veteran's severe diabetic neuropathy limited his daily activities due to severe continuous pain, leg weakness, a tendency to fall and an unsteady gait.  She did not, however, indicate that his diabetes necessitated a restriction of exercise.

The Veteran's essential argument is that he cannot physically do what he was able to do formerly. However, the evidence indicates that no physician has advised the Veteran to limit his activities due to diabetes mellitus - indeed, the record indicates that the Veteran has been advised by medical care providers to exercise to the extent that he can. To the extent that the Veteran's activities are limited, the record indicates that this is the result of non-service-connected or otherwise service-connected disorders appropriately compensated. Given the absence of medical evidence indicating that the Veteran's diabetes necessitates the regulation of activities, a schedular evaluation in excess of 20 percent may not be assigned the diabetes under DC 7913.

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has raised such a claim, but no referral is necessary.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's diabetes.  First, it allows separate evaluations for all of the multiple complications of the diabetes.  Second, it contemplates the need for a restricted diet and use of insulin, however high the dosage.  

C.  Total Disability Rating based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident, or affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2011).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran in this case has raised a claim for a TDIU and satisfies the percentage requirements noted above.  His service-connected disabilities include: PTSD with depressive disorder, not otherwise specified and pain disorder, evaluated as 50 percent disabling; coronary artery disease with hypertensive heart disease, evaluated as 30 percent disabling; Type II diabetes mellitus with onychomycosis of toenails and tinea pedis, evaluated as 20 percent disabling; peripheral neuropathy of the right and left upper extremities, both evaluated as 20 percent disabling (with application of the bilateral factor); hypertension, evaluated as 10 percent disabling; and peripheral neuropathy of the right and left lower extremities, both evaluated as 10 percent disabling (with application of the bilateral factor).  He has a combined evaluation of 90 percent.  

The RO denied this claim by rating decision dated August 2012 based on the fact that there are multiple medical opinions of record indicating that the Veteran's service-connected disabilities, alone, do not render him unable to secure or follow substantially gainful employment.  When the medical professionals offered these opinions, however, they contemplated only mildly disabling peripheral neuropathy of the lower extremities.  Since then, the Veteran has associated with the claims file a November 2011 letter from Dr. Rodriguez characterizing the peripheral neuropathy in the lower extremities as severe; and he has received service connection for a mental disorder assigned a disability rating indicating significant symptoms.  

Given the extensive worsening of these two service-connected disabilities, considered in conjunction with multiple other severe service-connected disabilities. the Board finds that they, alone, render the Veteran unable to severe or follow substantially gainful employment.  A TDIU will therefore be granted. 



ORDER

An evaluation in excess of 20 percent for Type II diabetes mellitus with onychomycosis of toenails and tinea pedis is denied.

A total rating based on individual unemployability is granted.


____________________________________________
Vito A.  Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


